



COURT OF APPEAL FOR ONTARIO

CITATION: Ontario Society for the Prevention of Cruelty to
    Animals v.

Sovereign General Insurance Company, 2015 ONCA 702

DATE: 20151022

DOCKET: C59166

Epstein, Pepall and Benotto JJ.A.

BETWEEN

Ontario Society for the Prevention of Cruelty to
    Animals

Applicant

(Respondent)

and

The Sovereign General Insurance Company

Respondent

(Appellant)

Ramon V. Andal, for the appellant

Brian Shiller and Angela Chaisson, for the respondent

Heard: March 11, 2015

On appeal from the order of Justice Carole J. Brown of
    the Superior Court of Justice, dated July 3, 2014, with reasons reported at
    2014 ONSC 3345.

Pepall J.A.
:

[1]

This appeal concerns an insurers duty to defend under commercial
    general liability (CGL) policies of insurance. It requires this court to
    consider exclusion clauses contained in the policies and the fortuity
    principle, which presumptively operates to exclude coverage for intentional
    harm.

[2]

The respondent, Ontario Society for the Prevention of Cruelty to Animals
    (OSPCA), held CGL policies of insurance with the appellant insurer, the
    Sovereign General Insurance Company (Sovereign). In three separate actions,
    Paul St. Amand (St. Amand), Dr. Stephen Sheridan (Sheridan), and Trevor
    Smith (Smith) sued OSPCA. OSPCA sought coverage from Sovereign who refused to
    defend the actions. OSPCA then commenced an application seeking a declaration
    that Sovereign was required to defend the three actions. Sovereign defended and
    relied on exclusion clauses in the insurance policies and on the application of
    the fortuity principle. With one exception not in issue, the application judge
    disagreed with Sovereigns position and ordered it to defend the actions. Sovereign
    appeals from this order.

[3]

For the reasons that follow, I would dismiss the appeal.

A.

Background Facts

(1)

The OSPCA

[4]

The
Ontario Society for the Prevention of Cruelty to Animals Act
,
    R.S.O. 1990, c. O.36 (the Act) created OSPCA. It is a charitable organization
    mandated to facilitate and provide for the prevention of cruelty to animals
    and their protection and relief therefrom. The Act confers upon OSPCA certain
    powers and responsibilities. Among other things, s. 11 of the Act grants OSPCA
    inspectors and agents the powers of a police officer when acting to enforce the
    Act.

(2)

The Lawsuits

[5]

OSPCA was sued by three separate plaintiffs: St. Amand, Sheridan, and
    Smith. The three lawsuits are distinct.

(a)

St. Amand Claim

[6]

St. Amand bred and trained racehorses. He claimed damages from OSPCA for,
    among other things, malicious prosecution, negligent investigation, and
    negligence. The facts alleged in his statement of claim are as follows:

·

On May 5, 2008, OSPCA officials seized both a mare with a foal
    and a pregnant mare. The pregnant mare gave birth to a foal while in the
    custody of OSPCA.

·

On May 28, 2008, after a hearing, the Animal Care Review Board
    (ACRB) ordered OSPCA to return St. Amands horses to him subject to certain conditions.
    These conditions were promptly fulfilled by St. Amand.

·

On June 18, 2008, St. Amand tendered payment to OSPCA for its costs
    of the horse seizure but OSPCA refused to accept the payment or to return the
    horses.

·

On June 23, 2008, OSPCA received a letter from St. Amand demanding
    the return of his horses. That same day, an OSPCA representative, Lapping, with
    the assistance of another OSCPA representative, McAllister, swore an information
    alleging various animal care offences under ss. 445 and 446 of the
Criminal
    Code
, R.S.C. 1985, c. C-46
.
    McAllister prepared a report in support of a request for a detention order for
    the seized horses. The report made no mention of the ACRB order. A Justice of
    the Peace issued a detention order and criminal charges were laid against St.
    Amand.

·

On October 29, 2008, OSPCA returned the seized horses to St.
    Amand. The horses were very thin. The development of the two foals had been
    compromised, and they were ruined as racing or breeding stock. Additionally, the
    opportunity to breed the two mares in 2008 was lost.

·

On March 3, 2010, the Ontario Court of Justice stayed all charges
    against St. Amand, concluding that OSPCA had engaged in a clear abuse of
    process.

(b)

Sheridan Claim

[7]

Sheridan was the chief veterinarian at the Toronto Humane Societys
    (THS) River Street animal shelter. He claimed damages from OSPCA for, among
    other things, false arrest and imprisonment, malicious prosecution, and,
    slander. The facts alleged in his statement of claim are as follows:

·

On November 25, 2009, OSPCA officials swore an information before
    a Justice of the Peace and obtained a warrant to search THSs animal shelter. The
    warrant was deficient on its face. For instance, it lacked a start and end date.

·

On November 26, 2009, OSPCA investigators executed the search
    warrant at the animal shelter. The execution was flawed: there were improper
    seizures and OSPCA investigators failed to seek any prior authorization when
    they reviewed privileged material. OSPCA also invited media representatives to
    attend.

·

Sheridan was arrested by OSPCA representatives, having been
    charged with cruelty to animals and conspiracy to commit an indictable offence.
    Along with other senior officials at the THS, he was handcuffed and paraded in
    front of the waiting media before being placed in a police car. OSPCA
    representatives defamatory comments about veterinary care at the shelter were
    extensively covered in the media. The information sworn to obtain the search
    warrant was posted on the OSPCA website at the time of the raid, and included Sheridans
    name and the charges against him.

·

From December 2009 and into 2010, OSPCA investigated the animal shelter.
    Sheridan was unable to come within 500 metres of the animal shelter due to his
    bail conditions.

·

On February 2, 2010, Sheridan was suspended without pay from the
    THS.

·

On August 16, 2010, the Crown withdrew all criminal charges
    against Sheridan. The search warrant and its execution were so flawed that
    material seized during the search could not be adduced into evidence. As a
    result, there was no reasonable prospect of conviction.

(c)

Smith Claim

[8]

Smith was the lead animal cruelty investigator at the THS. He had a
    prominent media presence and was perceived as being the public face of the THS.
    Smith claimed damages against OSPCA for, among other things, false arrest and
    imprisonment, malicious prosecution, and defamation. The facts alleged in his
    statement of claim are as follows:

·

On June 2, 2009, OSPCA raided the THS and also suspended its
    affiliate status. All THS employees who, like Smith, had acted as OSPCA agents,
    were given notices of administrative suspension pending the outcome of OSPCAs
    investigation. While suspended, Smith continued to act as a THS representative,
    which included making television appearances, but he did not exercise the
    powers of an OSPCA agent or peace officer. At no time did OSPCA instruct Smith
    to stop these activities.

·

On November 26, 2009, OSPCA carried out a second raid on the
    animal shelter. Smith was not arrested.

·

On December 29, 2009, THS employees who had not been criminally charged
    were permitted to return to the animal shelter. Smith returned to his duties on
    this date. OSPCA never asked Smith to refrain from doing so.

·

On January 7, 2010, Smith was arrested by OSPCA officials while
    working at the animal shelter. He was handcuffed and searched. OSPCA officials
    had alerted the media to his arrest and waited for members of the media to
    assemble before a perp walk took place. Smith was escorted in front of the
    gathered media to a police cruiser. This was done to cause the maximum possible
    embarrassment to Smith, and by extension, to the THS. After the arrest, OSPCA
    officials told the assembled media that Smith had been performing
    investigations despite being suspended. OSPCA officials made statements to the
    media that were designed to carry false innuendoes.

·

Smith was charged with two counts of impersonating a peace
    officer pursuant to s. 131 of the
Criminal Code
and one count of
    perjury pursuant to s. 130 of the
Criminal Code
. The allegations were
    founded on claims that Smith, though suspended since June 2, 2009, had
    continued to exercise the functions of a peace officer, and, in a sworn
    affidavit, had represented that he was an OSPCA agent.

·

On February 2, 2010, Smith was suspended from his position
    pending the outcome of the criminal proceedings. As a result of his bail
    conditions, he was unable to be within 500 meters of any THS facility.

·

On September 23, 2010, the Crown withdrew all charges against
    Smith, as there was no reasonable prospect of a conviction.

(3)

The Insurance Policies

[9]

OSPCA had contracts of insurance with both Sovereign and Travelers
    Insurance. Travelers initially defended the three actions, but subsequently
    took the position that Sovereign should contribute 50 percent of the defence
    costs.

[10]

Up
    to December 31, 2009, OSPCAs insurance policy with Sovereign used the wording
    of Form S70000.8 (Form 0.8). This policy was in force during the period that
    gave rise to the St. Amand and Sheridan actions. From January 1, 2010, to
    December 31, 2010, a new insurance policy was used: Form S70000.9 (Form 0.9).
    This second insurance policy was in force during the period that gave rise to
    the Smith action. The two policies have slight differences in wording and
    organization, but for the purposes of this appeal, nothing turns on these
    differences.

[11]

The
    relevant provisions address coverage for Personal Injury in Form 0.8 and
    Personal and Advertising Injury in Form 0.9. Form 0.8 defines Personal
    Injury as including injury, other than bodily injury, arising out of one or
    more of the following offences:

(a)   False arrest, detention or
    imprisonment;

(b)   Malicious prosecution;

(c)   Wrongful
    entry into, or eviction of a person from, a room, dwelling or premises that the
    person occupies;

(d)   Oral or written
    publication of material that slanders or libels a person or organization or
    disparages a persons or organizations goods, products or services; or

(e)   Oral or
    written publication of material that violates a persons right of privacy.

[12]

Although
    Personal Injury in Form 0.8 is described as Personal and Advertising Injury
    in Form 0.9, the relevant portions of the definition in the two forms is
    identical.

[13]

The
    provisions of Sovereigns Form 0.8 CGL policy that are relevant to the St.
    Amand and Sheridan actions are as follows:

COVERAGE B: PERSONAL
    INJURY LIABILITY

...

1. Insuring Agreement

...

(b) This insurance applies to Personal Injury only if caused
    by an offence:

...

(2) Arising out of the conduct of
    the Named Insureds business, excluding advertising, publishing, broadcasting
    or telecasting done by or for the Named Insured.



2. Exclusions

This insurance does not apply to Personal Injury:



(3) Arising out of the willful violation of a penal statute or
    ordinance committed by or with the consent of the Insured...

[14]

The
    provisions of Sovereigns Form 0.9 CGL policy that are relevant to the Smith
    action are as follows:

COVERAGE B: PERSONAL AND ADVERTISING INJURY LIABILITY

...

1. Insuring Agreement

...

(b) This insurance applies to personal and advertising injury
    caused by an offence arising out of your business



2. Exclusions

This insurance does not apply to:

(a) Knowing Violation of the Rights of Another: Personal and
    advertising injury caused by or at the direction of the Insured with the
    knowledge that the act would violate the rights of another and would inflict
    personal and advertising injury;

(b) Material Published with Knowledge of Falsity: Personal and
    advertising injury arising out of oral or written publication of material, if
    done by or at the direction of the insured with knowledge of its falsity

(4)

OSPCAs Court Application Requesting a Declaration of Insurance Coverage

[15]

OSPCA
    brought an application seeking a declaration that Sovereign had a duty to
    defend the three actions under the policies of insurance purchased by OSPCA.
    Sovereign conceded that claims for malicious prosecution, false arrest, false
    imprisonment, and slander were encompassed by the insurance policies. However,
    relying on exclusion clauses contained in the policies of insurance and on the
    application of the fortuity principle, it denied coverage.

(5)

The Application Judges Decision

[16]

The
    application judge commenced her analysis by noting that the pleadings govern
    the duty to defend and that if there is doubt as to whether there is coverage
    for the claims pleaded, this doubt must be resolved in favour of the insured.
    The mere possibility that a claim falls within the policy will suffice and, in
    this sense, an insurers duty to defend is broader than the duty to indemnify.

(a)     St.
    Amand Claim

[17]

First,
    the application judge addressed St. Amands statement of claim. She determined
    that while the claims of negligence and negligent investigation would attract
    coverage, there was no duty to defend due to an exclusion for damage caused to
    property in OSPCAs care that was owned by third parties. This determination is
    not the subject matter of this appeal.

[18]

She
    then considered coverage for the claim of malicious prosecution. Sovereigns
    position was that exclusion 2(3) under Coverage B in Form 0.8 was applicable.
    That exclusion provided that insurance did not apply to Personal Injury
    arising out of the willful violation of a penal statute or ordinance committed
    by or with the consent of the Insured. Sovereigns position was that OSPCA
    agents willfully violated an order of the ACRB, and this was an offence under
    the Act, a penal statute.

[19]

The
    application judge determined that the Act was not a penal statute. She relied
    on s. 64(1) of the
Legislation Act
, S.O. 2006, C. 21, Sch. F, which
    requires that all legislation be interpreted as if it were remedial. She
    reasoned that the fact that a statute contains a penal sanction is insufficient
    to make it a penal statute. The focus must be on the object of the
    legislation as a whole, not on specific provisions that serve to uphold or
    facilitate that object. She determined that the object of the legislation as a
    whole was to prevent animal cruelty, not to punish behaviour that was morally
    blameworthy.

[20]

The
    application judge also concluded that the fortuity principle did not serve to
    absolve Sovereign of its duty to defend the St. Amand claim. There was no
    allegation in the statement of claim that the alleged harm was intended by
    OSPCA. Accordingly, Sovereign had a duty to defend the St. Amand claim.

(b)     Sheridan Claim

[21]

The application judge then considered the Sheridan statement of claim.
    As mentioned, Sheridan claimed general damages for, among other things, false
    arrest, false imprisonment, malicious prosecution, and slander.

[22]

The
    application judge determined that there was express coverage for the claims of
    false arrest, slander, and malicious prosecution under Form 0.8. The question
    was whether an exclusion clause applied.

[23]

Sovereigns
    position was that clause 1(b)(2) of Coverage B, which excluded coverage for
    advertising, publishing, broadcasting or telecasting, precluded coverage, as
    did exclusion 2(3) of Coverage B, which addressed willful violation of a penal
    statute.

[24]

The
    application judge rejected these arguments. She held that exclusion 1(b)(2) was
    inapplicable to the slander claim as Sheridans claim was based on words spoken
    about him, not on material published on the OSPCA website. Exclusion 2(3) on willful
    violation of a penal statute did not apply to the claims of malicious
    prosecution and false arrest. She stated that although the
Criminal Code
provides statutory authority for obtaining search warrants, it was not an
    offence under the
Code
to exceed the scope of a search warrant even
    though it might be contrary to the
Charter
to do so. As such, there
    was no willful violation of a penal statute.

[25]

Moreover,
    the fortuity principle did not apply to exclude coverage. The alleged harm was
    loss of employment and employment income, and damage to reputation. Sheridan
    did not plead that this harm was intended. Accordingly, Sovereign had a duty to
    defend the Sheridan claim.

(c)     Smith Claim

[26]

Finally, the application judge considered the Smith statement of claim.
    As mentioned, Smith claimed damages for, among other things, false arrest and
    imprisonment, malicious prosecution, and defamation.

[27]

Sovereigns
    position before the application judge was that exclusion 2(a) of Coverage B in
    Form 0.9, which addressed the knowing violation of the rights of another,
    operated to exclude coverage for Smiths claims of malicious prosecution and
    false arrest. The application judge disagreed. She reasoned that the
    constituent elements of the causes of action had been pleaded and that even if
    the insureds conduct was intentional, the parties had expressly agreed to
    coverage for the intentional torts of false arrest/imprisonment, and malicious
    prosecution. Given the commercial context whereby OSPCA can lay criminal
    charges without prosecutorial supervision, strict application of exclusion 2(a)
    would serve to defeat the main object of the insurance contract.

[28]

Sovereign
    relied on exclusion 2(b) of Coverage B in Form 0.9 as excluding coverage for
    Smiths claim for defamation. This provision excludes coverage for injury
    arising out of oral or written publications done by or at the direction of the
    insured with knowledge of its falsity. The application judge rejected this
    argument. She noted that Smiths claim for defamation was based on his
    allegation that statements to the media by OSPCA officials were designed to
    carryfalse innuendos. She concluded that the alleged false innuendos were not
    orally communicated, written, or published. Rather, they were deductions or
    inferences drawn by third parties from the combination of published materials
    and facts extrinsic to the publication. Thus, the innuendos did not fall within
    the exclusion and 2(b) was inapplicable.

[29]

The
    application judge determined that the fortuity principle did not serve to
    exclude coverage for Smiths claim. The harm alleged was damage to Smiths
    person, reputation and property, mental anguish, pain and suffering and medical
    issues requiring a doctors care, loss of employment and inability to obtain
    employment, and loss of income and future loss of income. None of these harms
    was pleaded as being intended. While Smith pleaded that OSPCA acted
    intentionally to cause harm, the harm was not specified. She held that such a
    general pleading of harm was insufficient to constitute intended harm.
    Alternatively, if she was wrong on this point, she found there was doubt as to
    whether the general pleading of harm was sufficient to oust coverage, and any
    doubt had to be resolved in favour of the insured.

[30]

The
    motion judge therefore declared that Sovereign had a duty to defend each of the
    actions, with the exception of the allegations of personal property damage
    contained in the St. Amand action.

B.

Grounds of Appeal

[31]

The
    appellant advanced various grounds of appeal. In essence, there are two issues:

1.    Did the
    application judge err in concluding that the exclusion clauses contained in the
    insurance policies were inapplicable?

2.     Did the
    application judge err in concluding that the fortuity principle was
    inapplicable?

C.

Standard of Review

[32]

In
Sattva Capital Corp. v. Creston Moly Corp.
, 2014 SCC 53, [2014] 2 S.C.R.
    633, the Supreme Court abandoned the historical approach that maintained that contractual
    interpretation engaged a question of law. Rothstein J. addressed the issue in
    the context of the interpretation of a joint venture agreement that was the subject
    matter of a commercial arbitration. At para. 50, he wrote: Contractual
    interpretation involves issues of mixed fact and law as it is an exercise in
    which principles of contractual interpretation are applied to the words of a
    written contract, considered in light of the factual matrix.  As such, issues
    of contractual interpretation generally attract a deferential standard of
    review: para. 52. Rothstein J. explained that a central purpose of drawing a
    distinction between questions of law and those of mixed fact and law is to
    limit the intervention of appellate courts to cases where the results can be
    expected to have an impact beyond the parties to the particular dispute: para.
    51.

[33]

Rothstein
    J. recognized that an extricable question of law may be identified in disputes
    over contractual interpretation. Legal errors made in the course of contractual
    interpretation include: the application of an incorrect principle, the failure
    to consider a required element of a legal test, or the failure to consider a
    relevant factor: para. 53. However, at para. 55, he added that courts should
    be cautious in identifying extricable questions of law in contractual
    interpretation disputes: The close relationship between the selection and
    application of principles of contractual interpretation and the construction
    ultimately given to the instrument means that the circumstances in which a
    question of law can be extricated from the interpretation process will be rare.

[34]

In
    both
Ledcor Construction Ltd. v. Northbridge Indemnity Insurance Co.
,
    2015 ABCA 121, 386 D.L.R. (4th) 482, leave to appeal granted [2015] S.C.C.A.
    No. 188, and
Precision Plating Ltd. v. Axa Pacific Insurance Company
,
    2015 BCCA 277, [2015] B.C.W.L.D. 4112, appellate courts have held that the
    limited standard of review espoused in
Sattva
may not be applicable to
    the interpretation of insurance policies. These contracts are generally widely
    used standard form agreements where appellate intervention is required so as to
    ensure consistency of result and certainty in the law.

[35]

However,
    to reiterate, Rothstein J. stated that the circumstances in which a question of
    law can be extricated from the interpretation process will be rare. Rare, of
    course, does not mean non-existent. See for example
1298417 Ontario Ltd. v.
    Lakeshore (Town)
, 2014 ONCA 802.

[36]

Where,
    as here, the exercise involves the application of a legal principle of contractual
    interpretation in the context of insurance to the pleadings in issue, a mixed question
    of fact and law is engaged.

D.

Parties Submissions

[37]

Sovereign
    submits that the application judge erred in concluding that the exclusion
    clauses in issue did not serve to negate its duty to defend each of the three
    actions. Furthermore, fortuitous loss attracts coverage; harm that was intended
    by the insured does not. Here, the plaintiffs pled that OSPCA intended to cause
    harm to each of them. These claims are uninsurable by virtue of the fortuity
    principle of insurance law.

[38]

OSPCA
    responds that Sovereign contracted to provide comprehensive coverage to a
    policing agency that has powers of arrest and detention and provided coverage
    for the types of claims that policing agencies typically encounter when they
    are sued. OSPCA submits that the policies of insurance  expressly provided
    coverage for intentional acts including malicious prosecution, false arrest,
    false imprisonment, slander, and defamation. The application judge correctly
    concluded that neither the exclusion provisions in issue nor the fortuity
    principle was applicable. In addition, her findings of mixed fact and law are
    entitled to deference.

E.

Analysis

(1)

LAW

(i)      General Principles
    Applicable to Duty to Defend

[39]

As
    noted in Geoff R. Hall,
Canadian Contractual Interpretation Law
, 2nd
    ed. (Toronto: LexisNexis Canada, 2012), at p. 203: The interpretation of
    insurance policies involves a somewhat unique blend of the general principles
    of interpretation applicable to all contracts and special principles applicable
    in the insurance context. When interpreting insurance policies, the language
    of the policy is the most important factor in determining whether coverage is
    granted or excluded; however, in addition to the language of the policy, courts
    should also take into account general principles of insurance law:
Somersall
    v. Friedman
, 2002 SCC 59, [2002] 3 S.C.R. 109, at paras. 46 and 49. The
    fortuity principle is one such principle and will be discussed in more detail
    subsequently in these reasons. Another applicable principle is that coverage
    provisions should be construed broadly and exclusion clauses should be
    construed narrowly:
Reid Crowther & Partners Ltd. v. Simcoe & Erie
    General Insurance Co.
, [1993] 1 S.C.R. 252, at p. 269.

[40]

Similarly,
    a body of jurisprudence has developed on the principles governing an insurers
    duty to defend. To determine whether an insurer has a duty to defend, a court
    must construe and examine both the wording of the contract of insurance and the
    substance of the pleadings in issue.

[41]

It
    is important to emphasize that the duty to defend rests on the possibility that
    a covered claim may succeed; there is no need for certainty:
Liberty Mutual
    Insurance Co. v. Hollinger Inc.
(2004)
,
    236 D.L.R. (4th) 635 (Ont. C.A.), at para. 11. Moreover, facts in a statement
    of claim are assumed to be true for the purpose of the coverage analysis. The
    true nature or substance of the claim is determinative:
Progressive Homes
    Ltd. v. Lombard General Insurance Co. of Canada
,
2010 SCC 33,
    [2010] 2 S.C.R. 245, at paras. 19-20.

[42]

Where
    there is genuine ambiguity or doubt, the duty to defend ought to be resolved in
    favour of the insured:
Monenco Ltd. v. Commonwealth Insurance Co.
,
    2001 SCC 49, [2001] 2 S.C.R. 699, at para. 31.

(ii)     Fortuity Principle

[43]

The
    fortuity principle serves as an interpretive aid. It is a general principle of
    insurance law that arises from the very nature and purpose of insurance,
    namely, that ordinarily only fortuitous or contingent losses are covered by a
    liability policy:
Hollinger
, at para. 16. The principle is based on
    the notion that insurance makes economic sense where losses are unforeseen or
    accidental and that it would be undesirable to encourage people to injure
    others intentionally by indemnifying them for the civil consequences:
Non-Marine
    Underwriters, Lloyds of London v. Scalera
, 2000 SCC 24, [2000] 1 S.C.R.
    551, at paras. 68-69.

[44]

A
    fortuitous loss is one that is neither intentional nor inevitable:
Hollinger
,
    at para. 16;
ING Insurance Co. of Canada v. Miracle
, 2011 ONCA 321, 105
    O.R. (3d) 241, at para. 23.

[45]

In
Hollinger
, the insurance policy allowed for coverage for claims of
    discrimination but coverage for a claim alleging intentional discrimination was
    denied based on the fortuity principle. As Sharpe J.A. noted, at para. 16, the
    language of the policy:

must be read and interpreted in light of a general principle of
    insurance law that arises from the very nature and purpose of insurance, namely,
    that ordinarily only fortuitous or contingent losses are covered by a liability
    policy. Where an insured intends to cause the
very harm
that gives
    rise to the claim, the insured cannot look to a liability policy for indemnity. 
    [Emphasis added.]

[46]

The
    fortuity principle should be distinguished from rules of public policy designed
    to prevent tortfeasors or criminals from benefitting from their own wrongful
    acts:
Hollinger
, at para. 21;
Beresford v. Royal Insurance Co.
    Ltd.
, [1938] A.C. 586 (H.L.). While the fortuity principle can overlap
    with various rules of public policy, the two bodies of law are distinct, since
    the fortuity principle is an aspect of contractual interpretation, rather than
    a rule of public policy:
Hollinger
, at para. 16;
Beresford
,
    at pp. 594-95. It is an interpretative aid that is of assistance in
    interpreting contracts:
Scalera
, at paras. 67-69.

[47]

In
    some cases, insurers may include clauses in the insurance policy that mirror
    the fortuity principle. Of course, the converse is also true; an insurer may
    expressly agree to cover intentional acts:
E.M. v. Reed
(2003), 49
    C.C.L.I (3d) 57 (Ont. C.A.).

[48]

As
    Sharpe J.A. observed in
Hollinger
, the fortuity principle does not
    exclude coverage for all claims that arise from intentional acts. Absent
    provision in an agreement to the contrary, the critical issue when determining
    whether the fortuity principle aids in precluding coverage for harm caused by
    an intentional act is whether or not the insured intended to inflict the actual
    harm about which the plaintiff complains.  An intended act may have unintended
    consequences.  The fortuity principle does not preclude coverage for an
    intentional act with unintended consequences. Rather, it precludes coverage for
    an intentional act with intended consequences: see
Hollinger
, at
    paras. 18-19.

[49]

Section
    118 of the
Insurance Act
, R.S.O. 1990, c. I.8 incorporates the
    distinction: Unless the contract otherwise provides, a contravention of any
    criminal or other lawdoes not, by that fact alone, render unenforceable a
    claim for indemnity under a contract of insurance except where the
    contravention is committed by the insuredwith intent to bring about loss or
    damage

(2)

The Three Actions

[50]

Turning
    to the pleadings and policies in issue on this appeal, for the following
    reasons, I would not interfere with the application judges conclusion that
    Sovereign has a duty to defend all three actions. I will address the grounds of
    appeal as they relate to each action.

(i)

St. Amand Claim

[51]

While
    there is no issue that claims for malicious prosecution are covered in the Form
    0.8 policy, Sovereign submits that the application judge erred in concluding
    that neither Exclusion 2(3) under Coverage B nor the fortuity principle  applied
    to preclude coverage for the claims of malicious prosecution in the St. Amand
    action.

[52]

The
    exclusion states that the insurance does not apply to personal injury arising
    out of willful violation of a penal statute or ordinance committed by or with
    the consent of the insured.

[53]

Sovereign
    submits that, in the St. Amand action, OSPCA effectively ignored the ACRB order
    that required it to return the horses to St. Amand. It was therefore in
    violation of s. 18(1)(e) of the Act that states that it is an offence to fail
    to comply with an ACRB order. According to Sovereign, just because a statute is
    deemed to be remedial does not mean that it cannot be penal as well. Sovereign
    submits that in
Hollinger
,

this court adopted the American position that a statute may be both
    remedial and penal depending on whether the statute is used to enforce a
    penalty.

[54]

As
    is so frequently repeated, the words of an act are to be read in their entire
    context and in their grammatical and ordinary sense harmoniously with the
    scheme of the [act], the object of the [act] and the intention of Parliament:
Re
    Rizzo & Rizzo Shoes Ltd.
, [1998] 1 S.C.R. 27, at p. 41.

[55]

Here,
    the Act does contain various penal sanctions. However, the fact that a statute
    contains a penal sanction does not make it a penal statute:
Canada Post
    Corp. v. Key Mail Canada Inc.
(2005), 77 O.R. (3d) 294 (C.A.), at para. 28.
    In
Hollinger
, for instance, even though the statute under
    consideration provided for fines and imprisonment, it was held not to be a
    penal statute.

[56]

The
    purpose of the Act is not penal. The Act is designed for animal protection and
    the prevention of cruelty to animals. This is a remedial purpose, not a penal
    one. Exclusion 2(3) creates an exception for conduct that violates a penal
    statute. As the Act is not a penal statute, the exclusion is inapplicable.

[57]

Turning
    to the fortuity principle, in my view the application judge was correct in
    concluding that it does not operate to preclude coverage.

[58]

First, the policy in issue is very different from that in the
Hollinger
decision.
There, the insurance policy only covered
    accidental losses: para. 17. The term accident denotes an unlooked-for
    mishap or something that is not expected or designed:
Fenton v. J.
    Thorley & Co. Ltd
.
, [1903] A.C. 443 at p. 448 (H.L.). The
    provisions of the policy in
Hollinger
imposed obligations and imposed
    conditions in respect of coverage for losses caused by accidents and
    occurrences; an occurrence was defined as: an eventwhichunexpectedly causes
    injury.  As such, and as interpreted in light of the fortuity principle, the
    terms of the policy precluded coverage.

[59]

In
    contrast, here coverage for personal injury liability in Form 0.8 is not occurrence-based
    or accident-based. The definition of personal injury encompasses torts or
    offences which involve intentional conduct, including malicious prosecution. The
    insurance applies to an injury caused by an offence arising out of the conduct
    of [OSPCAs] business. This language is also in contrast to the coverage for
    bodily injury and property damage which is expressly limited to damages caused
    by an occurrence. The policy defines an occurrence as an accident. As such, the
    policy in issue on this appeal is very different from that in
Hollinger
and expressly covered
offences such as
    malicious prosecution.

[60]

Furthermore,
    as the application judge observed at para. 100 of her reasons, the context was
    one in which Sovereign agreed to provide insurance for an investigative body
    which can lay chargeswithout supervision from Crown prosecutors.  This is a
    very different context from the commercial and business risks addressed in
Hollinger
.
    Given these different contexts, it would be reasonable to expect coverage for
    the allegations in the St. Amand claim whereas it would not be reasonable to
    expect coverage for a claim alleging Hollinger maliciously targeted a former
    employee based on his race and age. When interpreting insurance policies, it is
    desirable for courts to give effect to the reasonable expectations of the
    parties:
Reid Crowther
,
at p. 269.

[61]

Recall that here the parties expressly contracted for coverage for
    malicious prosecution. As noted by Sharpe J.A. in
Hollinger
, the tort of malicious prosecution requires a high level of
    intentional conduct. The elements of malicious prosecution are as follows: (i)
    legal proceedings must have been initiated by the defendant; (ii) those
    proceedings must have terminated in favour of the plaintiff; (iii) the
    defendant did not have reasonable and probable cause to initiate the
    proceedings; and (iv) the defendants conduct was characterized by malice or a
    primary purpose other than that of carrying the law into effect:
Nelles
    v. Ontario
, [1989] 2 S.C.R. 170, at pp. 192-93; and
Henry
    v. British Columbia (Attorney General)
, 2015 SCC 24, 383
    D.L.R. (4th) 383, at para. 45.

[62]

Furthermore, the target must have suffered an injury. As noted in
    G.H.L. Fridmans
The Law of Torts in Canada
,
    3rd ed. (Toronto: Thomson Reuters Canada Limited, 2010) at p. 823: The
    plaintiff must incur or suffer damage in consequence of the malicious prosecution.
    If he does not, no action will lie.  Or, as stated in Carolyn Sappideen and
    Prue Vines,
Flemings

The Law of Torts,
10th ed. (Sydney: Law Book Company, 2011) at p. 706:

We have seen that a claim for malicious
    prosecution must be founded on actual injury. This must consist either in
    injury to reputation, presumed wherever the plaintiff was accused of a crime
    involving scandalous reflection on the plaintiffs fair name; or injury to the
    person, as when the plaintiff was imprisoned or put in jeopardy of it; or
    damage to the plaintiffs pecuniary interests, such as being put to expense in
    defending himself against the charge.

[63]

In
    essence, malicious prosecution involves intentional conduct and malice and no
    action will lie in the absence of actual injury. The fortuity principle does
    not assist in this analysis since, by agreeing to provide coverage for
    malicious prosecution, Sovereign effectively contracted otherwise.

[64]

The
    parties agreement need not explicitly state that the principle is inapplicable
    with respect to certain specified coverage. For instance, in
Reed
,
    this court concluded that an insurance policy provided coverage for actions
    that deliberately inflicted harm. Specifically, the claims at issue in
Reed
sought damages for sexual assaults and battery. The policy did not expressly
    state that the parties intended to displace the application of the fortuity
    principle but it did provide coverage for actions that involved the deliberate
    infliction of harm. The court concluded that coverage was provided. The
    fortuity principle did not preclude that result.

[65]

This
    is consistent with the overarching objective that a court faced with a coverage
    dispute should search for an interpretation which, from the whole of the
    contract, would appear to promote or advance the true intent of the parties at
    the time of entry into the contract:
Consolidated-Bathurst Export Ltd. v.
    Mutual Boiler and Machinery Insurance Co.,
[1980] 1 S.C.R. 888, at p. 901.
    The fortuity principle is not absolute but is an interpretative aid. The
    courts objective is to give effect to the bargain reached by the parties. The
    fortuity principle should not be applied so as to preclude coverage that the
    insurer agreed to provide. In my view, the application judge made no error in
    this regard.

[66]

Moreover,
    the application judges interpretation of the contract in light of the fortuity
    principle and its application to the pleadings amount to mixed findings of fact
    and law. In the absence of any palpable and overriding error or any extricable
    legal error, deference is owed. The appellant has not demonstrated either.

[67]

Furthermore,
    even if one were to accept that despite a claim of malicious prosecution, a pleading
    of intentional harm precludes coverage as asserted by the appellant, St.
    Amands statement of claim is clear. Nowhere does he plead that OSPCA or its
    agents intended to cause the harm allegedly suffered.

[68]

I
    therefore am of the view that the application judge was correct in concluding
    that the fortuity principle had no application to this claim and that the penal
    exclusion did not operate to exclude coverage for the St. Amand action. Sovereign
    therefore owes OSPCA a duty to defend that action.

(ii)

Sheridan Claim

[69]

Sovereign
    concedes that OSPCA has coverage for claims of false arrest, false
    imprisonment, malicious prosecution, and slander. The issue is whether coverage
    should be denied for the first three claims based on the penal exclusion clause
    and OSPCAs alleged willful violation of the
Criminal Code
and for the
    claim of slander based on the libel exclusion clause.

[70]

Sovereign
    argues first that the application judge erred in finding that exceeding the
    scope of authority provided by a warrant did not amount to willful violation of
    a penal statute as described in exclusion 2(3) of Coverage B in Form 0.8. The
Criminal
    Code
is a penal statute and the word violation encompassed OSPCAs
    conduct as described in Sheridans pleading. Furthermore, argues Sovereign,
    Sheridan pled that OSPCAs conduct was deliberate and unlawful and that the
    defendants knew that the warrant was illegal. Sovereign submits that the
    application judge erred in concluding that these allegations did not relate to
    Sheridans claims for malicious prosecution and false arrest.

[71]

Secondly,
    Sovereign states that the application judge erred in finding that clause
    1(b)(2) of Coverage B in Form 0.8 did not operate to exclude coverage for Sheridans
    claim of slander. The application judge concluded that the claim for slander in
    Sheridans pleading was based on spoken words and therefore clause 1(b)(2)
    which excluded coverage for advertising, publishing, broadcasting or
    telecasting was inapplicable. Sovereign states that this was in error as the
    statement of claim pled that Sheridans arrest was covered in the media as were
    the defendants defamatory comments.

[72]

Lastly,
    dealing with the fortuity principle, Sovereign submits that the application
    judge erred in finding that the harm suffered by Dr. Sheridan was not alleged
    to be intended and could not be viewed as such.

[73]

In
    my view, the application judge did not err in her conclusion that Sovereign has
    a duty to defend the Sheridan claim.

[74]

In
    addressing the claims of false arrest and malicious prosecution, the application
    judge correctly concluded that exceeding the scope of a search warrant is not
    an offence or violation of the
Criminal Code
. As such, the exclusion
    provision is not triggered.

[75]

As
    for the application judges treatment of the fortuity principle, the reasons for
    rejecting this argument with respect to the St. Amand claim are equally
    applicable to that of Sheridan.  Similarly, as in St. Amand, even if one were
    to accept that despite a claim of malicious prosecution, a pleading of
    intentional harm precludes coverage as asserted by the appellant, Sheridans
    statement of claim does not assist Sovereign. Sheridan relied on the
    intentional torts of false arrest, false imprisonment, and malicious
    prosecution. He pled that his arrest was motivated by a competitive
animus
 towards the THS and for the
    improper purpose of increasing OSPCAs public profile, which, among other
    things, would attract an increase in donations.  Sheridan pleads that OSPCA laid
    criminal charges against Sheridan due to its competitive animus towards the THS.
    While the statement of claim expressly alleges intentional harm that arose from
    the torts of misfeasance in public office and intentional interference with
    economic relations, no express intentional harm is pled with respect to the
    malicious prosecution claim.

[76]

As
    for Sheridans slander claim, the application judge correctly construed
    Sheridans statement of claim. His claim of slander is clearly based on words
    spoken about him and not on published materials.

[77]

In
    my opinion, therefore, the application judge did not err in determining that
    Sovereign has a duty to defend the Sheridan action.

(iii)

Smith Claim

[78]

Sovereign
    concedes that OSPCA has coverage for claims of false arrest, false
    imprisonment, malicious prosecution, and defamation. However, it denied
    coverage for the first three claims based on the knowing violation exclusion
    clause found in section 2 (a) of Form 0.9 and for the defamation claim based on
    the material published with knowledge of falsity exclusion clause found in section
    2 (b) of Form 0.9. In arguing that coverage should be denied, Sovereign relied
    on the express language of the relevant exclusion provisions and on the
    fortuity principle.

[79]

To
    repeat, the knowing violation exclusion clause states:

This insurance does not
    apply to:

(a)   Knowing Violation of the Rights of Another: Personal and
    advertising injury caused by or at the direction of the Insured with the
    knowledge that the act would violate the rights of another and would inflict
    personal and advertising injury.

[80]

The
    application judge held that the allegations in the statement of claim amounted
    to a claim of malicious prosecution and that there was express coverage for
    malicious prosecution in the insurance policy. Given the commercial context in
    which the insurance contract was formed, she found that strict application of exclusion
    2(a) would serve to defeat the main object of the contract. In this regard, she
    relied on Lacourcière J.A.s statement in
Weston Ornamental Ironworks Ltd.
    v. Continental Insurance Co.
, [1981] I.L.R. 477 (C.A.), at para. 16:

The exclusion clause should not be interpreted in a way which
    is repugnant to or inconsistent with the main purpose of the insurance coverage
    but so as to give effect to it. Thus, even if the exemption clause were found
    to be clear and unambiguous it should not be enforced by the courts when the
    result would be to defeat the main object of the contract or virtually nullify
    the coverage sought for protection from anticipated risks.

[81]

In my view, the application judge reached the correct conclusion.

[82]

First, it is not evident from the pleadings that there is any
    allegation of a violation of rights respecting any of the claims in issue.

[83]

Secondly, the provisions providing coverage for personal and
    advertising injury in Form 0.9 are substantially the same as those providing
    coverage for personal injury in Form 0.8. Therefore, for the reasons discussed
    with respect to the St. Amand and Sheridan claims, the fortuity principle and
    the language of the policy in issue in the Smith action does not operate to exclude
    coverage for Smiths claim.

[84]

Finally, this result is supported by the general principle that coverage
    provisions are to be construed broadly and exclusion clauses narrowly.

[85]

Turning
    to the defamation claim, Sovereign submits that the application judge erred in
    concluding that exclusion clause 2(b) was inapplicable. It excludes coverage
    for injury arising out of oral or written publication of material, if done by
    or at the direction of the insured with knowledge of its falsity.

[86]

The
    application judge noted that Smiths statement of claim spoke of false
    innuendos and found that as an innuendo is not orally communicated, written or
    published, the claim did not fall within the exception.

[87]

I
    am unable to discern any palpable and overriding error in this analysis or any
    legal error. I conclude that the application judge did not err in determining
    that Sovereign has a duty to defend the Smith action.

F.

DISPOSITION

[88]

For
    these reasons, I would dismiss the appeal and order the appellant to pay the
    respondents costs fixed in the amount of $9,000 inclusive of disbursements and
    applicable taxes.

Released:

SEP                                       S.E. Pepall
    J.A.

OCT 22 2015                          I agree Gloria
    Epstein J.A.

I agree
    M.L. Benotto J.A.


